 Ill theMatter of COLE-HERSEE COMPANYandINTERNATIONAL BROTHER-HOODOF ELECTRICAL WORKERS, A. F. OF L.Case No. 1-R-1796.-Decided May 18,1944Messrs. Benjamin LevinandEdward L. Schwartz,of Boston' , Mass.,for the Company.Mr.'John J. Regan,of Boston, Mass., 'for the I; B. E. W.Messrs. Leonard C. LewinandArthur R. Hannigan,of Boston,Mass., for the U., E.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF. ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of ElectricalWorkers, A. F. of L., herein called=the I. B. E. W.,.alleging that aquestion affecting commerce had arisen 'concerning the representationof employees of Cole-Hersee Company, South Boston, Massachusetts,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Leo J. Hal-loran, Trial Examiner. Said hearing was held at Boston, ,Massachu-setts, on March 17, 1944.The Company, the I. B. E. W., and UnitedElectrical, Radio & MachineWorkers of America, C. 1. 0., herein calledthe U. E., appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made at.the, hearing are free from, prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board:Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF'THE COMPANYCole-Hersee Company is a Massachusetts, corporation operating aplant at South Boston, Massachusetts, where it is engaged in the manu-facture' of electric switches and other devices used in military vehicles.56 N. L.R. B., No. 126.653 654DECISIONS OF NATIONALLABOR RELATIONS BOARDDuring 1943 the Company, purchased raw materials valued in excessof $1,000,000, approximately 90 percent of which was shipped to 'itfrom points outside the State of Massachusetts.During the same pe-riod the Company manufactured products valued in excess of $1,000,-000, about 90 percent of which was shipped to points outside the Stateof Massachusetts.The'Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is ,a labor organ-ization affiliatedwith the American Federation of Labor, admittingto membership employees of the Company.-United Electrical,Radio &Machine Workers of Anericais a labororganization affiliated with-the Congress of IndustrialOrganizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn 'February,,21, 1944, the I. B. E. W. ' requested the; Company torecognizeit as the exclusive collective bargaining representative ofthe Company's employees., The Company refused this request untilsuch time as the I. B. E. W. is certified by the Board.On May 19, 1941, the Company and the U. E. entered into an exclu-sive bargaining contract.The contract expired on March 31, 1943.Prior to the expiration of the'contract, 'the Company and the.U. E.entered into negotiations with respect to a new agreement and certaindisputed terms of the, proposed new contract are pending before the`NationalWa'r Labor; Board.However, no new agreement betweenthe U: E. and the Company has ever been-sigiied.The U. E. contendsthat its contract of May 19, 1941, together with the negotiations for anew,agreement, constitute a bar to the present proceeding.A'collec-tive-bargaining agreement which has not been reduced to writing andsigned does'not constitute a bar to a determination of representatives.',This case is not comparable to those recent cases in which we declinedto order'an election where, shortly following certification or recogni-tion and prior to obtaining a contract', the recognized representativeresorted to the processes of the National War Labor Board.2,Thus,we find there is nothing to precludea presentdetermination, ofrepresentatives.A statement of a Field Examiner of the Board, introduced into'evidence at the hearing, indicates "that the I. B. E. W.represents, a1Matter of Eicor, Inc.,46 N. L R B 1035aSeeMatter of MacClatchtieManufdcturing Qompany,53N' L. R, B. 1268,and casestherein cited. COLE-HERSEECOMPANY655substantial number of employees in the unit hereinafter found to beappropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe I: B. E. W. urges that all employees of the Company, excludingexecutives, supervisors, office and clerical employees, and guards, con-stitute an appropriate unit.The Company stated that it agreed withthis contention.The 'only controversy with respect to the unit con-cerns guards.The U. E. would include this class of employees in theunit.,The Company employs two guards who were hired at the request ofthe United States Army Ordnance Department.They carry firearmsand are stationed at the entrances to the plant.The Company didnot employ any guards at the time it entered into the 1941 agreementwith the U. E. and the U. E. did not attempt to bargain on behalf ofsuch employees during the life of that contract.Under all the circum-stances, we shall exclude the guards from the unit.We find that all employees of the Company, excluding executives,office and clerical employees, guards, and all supervisory employeeswho have the authority to hire, promote, discharge, discipline, or oth-erivise effect changes in the status of employees, or effectively recom-mend such' action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved,by means of an election by secret ballot among'the employees in the appropriate unit who were employed during the-pay-roll period, immediately preceding the date of the Direction- ofElection herein, subject to the limitations and additions set forth inthe Direction.'a The Meld Examiner reported that the I B E W. presented 170 authorization cards-There are approximately 275 employees in the appropriate unit.The U E did not presentany evidence'of represenlation but relies upon the abo%e-mentioned contract as evidenceof its interest in the instant proceedingiOn or about April 3, 1944, the U E filed a motion requesting that no election beordered until on or after May 17, 1944, on the ground that not until then would the effectsof alleged unfair labor practices be dissipatedThe U E. filed charges on March 11, 1944,which \\eie settled bystipulationon March 17, providing for the posting of notices by theCompany for 60 days and the withdrawal of the charges upon expiration of that period.The Regional Director has reported that the Company has' complied with the settlementagreementAn election,therefore,may appropriately be held 656DECISIONS OF,' NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,'and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that,.as, part of the investigation to ascertain representa-tives for the purposes'of collective'bargaining with Cole-Hersee Com-pany, South Boston, Massachusetts,an election by secret ballot shallbe conducted as early as possible, but not later than thirty(30) days'from the date of this Direction,under the direction and supervisionof the Regional Director for the First Region; acting in this matteras agent for the National Labor Relations Board, and subject to Ar-'title III, Sections 10'and 11, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding -thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves iii person at the polls, but excluding any'who -have since quit-or been discharged for cause and have not beenrehired or reinstated prior to the date of,the ,election, to determinewhether they desire to be represented by International Brotherhoodof Electrical Workers, A..F. of L.,or by United,Electrical,RadioMachine Workers of America, C.I. O.,'for,the purposes of collective,'bargaining,or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.